DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: wherein the composition further comprises: 1)  about 86.5 to about 93.8% w/w of a granule comprising: about 11.2% w/w lisinopril; 
about 16.9% w/w dicalcium phosphate; about 60.5% w/w mannitol (e.q., 180 urn); about 11.2% w/w preqelatinized starch; and about 0.15% w/w iron oxide yellow; and 2) about 0.7 to about 8% w/w of an identifier comprising: a) an integrated circuit comprising silicon, aluminum, silicon dioxide, and silicon nitride; b) a wafer comprising titanium, titanium-tungsten, gold, magnesium, copper (I) 
chloride, and hvdroxvpropyl cellulose; and c) a skirt film comprising ethyl cellulose, hvdroxvpropyl cellulose, and triethyl citrate; 3)  about 0.5% w/w magnesium stearate; and
4)    about 5% w/w preqelatinized starch; and wherein the integrated circuit, wafer and skirt film are coated with a hvdroxvpropyl cellulose coating, and the granule, identifier, magnesium stearate, and preqelatinized starch are optionally encapsulated within a capsule; or wherein the composition further comprises: 1)    about 72.5 to about 85.9% w/w of a granule comprising: about 11.2% w/w lisinopril;
about 16.9% w/w dicalcium phosphate; about 60.5% w/w mannitol (e.q., 180 urn); about 11.2% w/w preqelatinized starch; and about 0.15% w/w iron oxide yellow; and 2) about 8.6 to about 22% w/w of a sensor pill comprising; a) about 90% w/w microcrystalline cellulose; b) about 1.8 % w/w croscarmellose sodium; c)    about 0.5 % w/w magnesium stearate; and c) about 8% w/w of an identifier comprising: al) an integrated circuit comprising silicon, aluminum, silicon dioxide, and silicon nitride;

triethvl citrate; 3) about 5.5% w/w of an excipient additive comprising: about 9% w/w magnesium stearate; and about 91% w/w preqelatinized starch; and wherein the integrated circuit, wafer and skirt film are coated with a hvdroxvpropyl cellulose coating, and the granule, sensor pill, and excipient additive are optionally encapsulated within a capsule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






DP
January 10, 2021

                                                                                    /DANIEL PREVIL/                                                                                    Primary Examiner, Art Unit 2684